DETAILED ACTION
Status of the Claims
Receipt and entry of Applicants’ reply filed on November 17, 2021 is acknowledged.  Claims 1-2, 18, 21, and 25 are amended, Claims 10, 13, 22, and 24 are canceled, and Claims 30-35 are new.  Thus, Claims 1-2, 11-12, 14-15, 17-21, 25-27, and 30-35 are pending and are further examined on the merits in the U.S. non-provisional application which is a divisional (DIV) application of SN14/767500 which has formerly issued as US10119475. 

Response to Arguments
Applicant’s claim amendments and arguments in the reply filed on November 17, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
		the previous 35 U.S.C. 112, first and second paragraph rejections
which are hereby withdrawn by the Examiner.  

Applicant has amended:
		(i) independent Claim 1 with the previously allowed limitations of dependent Claim 10 (paragraph #13 of the Non-Final Rejection having notification date of August 18, 2021), and
		(ii) incorporated the limitations of previously allowed dependent Claim 24 along with intervening Claim 23 in to independent Claim 21 (paragraph #13 of the Non-Final Rejection having notification date of August 18, 2021).  

	Additionally, Applicant has incorporated the limitations of independent Claim 1 in to the previously allowed limitations of dependent Claim 2 to form a new independent claim that is also considered allowable subject matter.  Independent Claim 18 was previously indicated as allowable subject matter.   	
	Based on the descriptions above independent Claims 1, 2, 18, and 21 are 
now each in a condition for allowance.

Allowable Subject Matter
Claims 1-2, 11-12, 14-15, 17-21, 25-27, and 30-35 are pending and allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746	
Monday November 22, 2021
/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746